Title: Henry Dearborn to Thomas Jefferson, 24 June 1819
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir,
             Boston June 24th 1819—
          
          Having not yet been able to prevail on Stewart to finish your portrait, I suspect that you have paid him in part, or in full, in advance, if so, I should like to know it, as I might in that case address his pride, with some chance of success.—If you have not made any  advance, and will authorise me to pay him as soon as he shall complete it, I will address his poverty, which is now great, and by ingaging to pay him, and by frequent calls, I should hope to sucseed.—I hope you have quite recovered from your troublesome cutanious complaint, if not permit me to play the quack and advise the use of a solution of Sal Soda, it being perfectly safe and at the same time very efficacious in all sharp, cutanious eruptions, I have very frequently within the last ten years witnessed its strong usefull effects when many other remidies had failed, and in some old & obstinate scorbutick cases. twenty grains of pure Sal Soda dissolved in a wine glass full of pure water, take such a dose three times every day for fifteen or twenty days, say early in the morning, at twelve oclock & at bed time. put 320 grains of sal Soda into a quart decanter & fill it with water, shaking it frequently until the Soda is dissolved, is the most convenient mode of preperation. one or two swallows of pure water after taking down the solution, takes away any unpleasant taste in the mouth or throat.—the perfect safety, and certain effect, of this simple remedy are strong recommendations not usually combined in medical prescriptions. my reasoning is not from books, but from long & repeated experiments under my own eyes & observation. Sal Soda should be made from either the natron Salt of Egypt, or from the barilla of Spain, it may be had at the apothecaries, that which discolours water the least is usually the best.—by appreciating my motives you will pardon the liberty I have taken in playing the quack at such length.—Doctrs Eustis & Mr Benja Vaughan both informed me of your complaint, and altho I presume you have quite recovered, the prescription I have stated, may be usefull to some of your friends.—I am anxious to hear of the ratification of our Treaty with Spain, I have entertained some fears that the Marquis might oppose the ratification, unless he will be personally benifited by some former speculation.—certain charactors with us are quite chop fallen at the  decided part the British Ministers have taken in Parlement in relation to the execution of the two raskels in Florida, by Genl Jackson. our Junto men had fondly hoped that a different course would have been taken & pursued by the British Government. It is very evident that the pecuniary situation of Britain must for some time compell its Government to be less quarrelsome than they have been for the last fifty years.—I hope that the present imbarasments of our commercial men will eventuate in a diminution of our heitherto extravigent importations and a corrisponding decline of every kind of extravegent extravagancy, and bring us back again to a sistem of more prudence & economy.—
          
            Mrs Dearborn Joins me in the most respectfull regards to yourself and best respects to Mr & Mrs Randolph & their children.
             H, Dearborn
          
        